Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of Fishkill Correctional Facility dated August 4, 1997, which affirmed a determination of a Hearing Officer dated August 1, 1997, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating institutional rules and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the misbehavior report provided substantial evidence to support the determination finding him guilty of creating a disturbance, refusing a direct order, and making threats (see, Matter of Foster v Coughlin, 76 NY2d 964; Matter of Perez v Wilmot, 67 NY2d 615; People ex rel. Vega v Smith, 66 NY2d 130; Matter of Billups v Artuz, 228 AD2d 587). To the extent that the petitioner and the inmate witnesses disputed the Corrections Officer’s statements in his report, this presented an issue of credibility, which was in the Hearing Officer’s discretion to resolve (see, Matter of *825Perez v Wilmot, supra, at 617; Matter of Vargas v Strack, 220 AD2d 675).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.